 


109 HR 4626 IH: Re-Channelization of Public Safety Spectrum Act
U.S. House of Representatives
2005-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4626 
IN THE HOUSE OF REPRESENTATIVES 
 
December 17, 2005 
Mr. Ferguson introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To rechannelize spectrum in the 700 megahertz band to promote the deployment of commercial broadband technologies to facilitate interoperable communications for public safety. 
 
 
1.Short titleThis Act may be cited as the Re-Channelization of Public Safety Spectrum Act. 
2.FindingsThe Congress finds the following: 
(1)The inability of first responders to communicate efficiently or effectively in the aftermath of the Gulf hurricanes, let alone with the latest and most state-of-the-art communications technologies, underscores the need for decisive action to ensure that problems of interoperability are resolved as quickly as possible. However, interoperability should not only be between existing public safety communications systems.  
(2)Interoperability must also be between those communications systems and the new broadband wireless data technologies that are currently being deployed across the country by commercial operators and transforming the way Americans communicate, a transformation that could also benefit our first responders. 
(3)Integration of the data capabilities with traditional public safety voice communications could be greatly facilitated, in the short term, specifically by rechannelizing or reorganizing the public safety spectrum in the upper 700 megahertz band to allow for the deployment of commercially available broadband technologies. 
3.Rechannelization of public safety spectrum requiredNot later than 45 days after the date of enactment of this Act, the Federal Communications Commission shall initiate a rulemaking to rechannelize the public safety spectrum located in the upper 700 megahertz band to accommodate commercially available broadband applications. Such rulemaking shall be completed within 180 days.  
 
